Citation Nr: 1212177	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest.

2.  Entitlement to service connection for the residuals of a missile fragment wound to the right chest.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from January 1991 to January 1992.  The Veteran also has unverified service in the Army National Guard between his two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), which considered the Veteran's claim reopened and denied the claim on the merits.  The Veteran filed a notice of disagreement (NOD) with this determination in July 2007, and timely perfected his appeal in April 2008.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge, sitting in Providence, Rhode Island.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

This claim came before the Board in November 2010.  At that time, the Board noted that during his May 2010 Travel Board hearing, the Veteran requested to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.  This claim was determined to be inextricably intertwined with the question of whether new and material evidence had been received with respect to the issue of entitlement to service connection for the residuals of a missile fragment wound to the right chest.  As such, the petition to reopen the psychiatric claim was referred back to the RO for appropriate action and the issue of whether new and material evidence had been received sufficient to reopen the claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest was to be readjudicated thereafter.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the November 2010 Board remand, the RO provided the Veteran with appropriate notice of VA's duties to notify and assist him, with respect to his psychiatric claim, in December 2010.  Thereafter, the RO issued an April 2011 rating decision, which confirmed and continued the prior denial of the claim.  The Veteran has not submitted a NOD with this determination.  Thus, the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran was discharged from service for disabilities incurred during service due to willful misconduct and not in the line of duty.  These disabilities included residuals of a missile fragment wound to the right chest.

2.  In October 2003, an administrative RO decision declined to reopen the issue of entitlement to service connection for the residuals of a missile fragment wound to the right chest as no new and material evidence had been received to warrant that the line of duty determination be overturned.  The Veteran was notified of his appellate rights but did not appeal.

3.  The additional evidence associated with the Veteran's VA claims file since the October 2003 administrative RO decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest.

4.  The competent evidence of record fails to show that the Veteran's residuals of a missile fragment wound to the right chest are related to a disease or injury sustained in the line of duty.


CONCLUSIONS OF LAW

1.  The October 2003 administrative RO decision, which declined to reopen the claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).

3.  Residuals of a missile fragment wound to the right chest were not incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1; 3.203; 3.301; 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural and Factual Background

Initially, the Board notes that the Veteran was discharged in January 1992, under other than honorable conditions.  Upon petitioning the Army Discharge Review Board however, the Veteran's discharge status was upgraded to honorable in September 2000.

The Veteran's service personnel and medical records show that, while stationed in Kuwait, the Veteran sustained significant injuries in May 1991, when he threw a hand grenade into a bunker in an attempt to photograph such an explosion.  

In July 1991, the Army informed the Veteran that an investigation indicated that the injuries sustained as a result of the hand grenade blast were due to his "willful misconduct" and were "not in the line of duty."  The investigation report noted that at the time of admission, the Veteran was not under the influence of alcohol or drugs and he was considered mentally sound.  The Veteran initially stated that he was walking and stepped on something that exploded.  It was later determined that the Veteran had entered a restricted area in violation of direct orders.  The Veteran further violated orders by handling and throwing enemy explosive ordnance (hand grenade), which caused his injury when he was struck with shrapnel when the grenade exploded.  This finding was supplemented by the affidavit of Sgt. S.D.P., who was with the Veteran at the time of his injury.  S.D.P. confessed that he had initially lied about how the Veteran was injured.  S.D.P. reported that he and the Veteran found a box of enemy hand grenades and threw them.  An additional affidavit of J.C.A., who assisted with the investigation, noted that when he went with S.D.P. to the real cite of the Veteran's injury, S.D.P. reported that the Veteran thought it would be "cool" to take a picture of a grenade blowing up.  Both S.D.P. and the Veteran threw grenades at a bunker and the Veteran was injured by the shrapnel.

In response to the Veteran's pre-discharge claim of entitlement to service connection for the residuals of a missile fragment wound, the RO issued an administrative decision in March 1993.  Therein it was determined that the Veteran's shrapnel wounds to the chest and lung were the result of his own willful misconduct and were not incurred in the line of duty.  The Veteran was notified of this decision but did not appeal.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.

In September 2000, the Veteran again filed a claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest.  In October 2003, the RO declined to reopen the Veteran's claim, explaining that based on the March 1993 administrative decision, the benefit sought could not be granted because the injuries to the Veteran's right chest that occurred in service were the result of willful misconduct and were not incurred in the line of duty.  The Veteran was afforded a notice of his appellate rights with this decision.  The Veteran did not appeal and that decision is final.  See id.

By the April 2007 rating decision, the RO appears to have considered the Veteran's claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest on a de novo basis, but denied this claim on the same basis as that enumerated in the March 1993 and October 2003 rating decisions, i.e., the claimed disabilities were incurred as a result of willful misconduct, specifically the May 1991 hand grenade explosion, and that the injuries sustained there from were not incurred in the line of duty.  The Veteran perfected a timely appeal to this rating decision.

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury was incurred in service is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after military service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

However, the Board notes that an injury incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1, 3.301. 

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  See 38 C.F.R. § 3.1(n).  

As previously recounted, the service department determined that injuries arising out of the May 1991 hand grenade explosion were due to the Veteran's willful misconduct and not in the line of duty.  The Board notes that service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding upon VA.  Thus, if the United States service department determines that a claimant's service was not in the line of duty, the claimant's only recourse lies within the relevant service department, not VA.  See 38 C.F.R. § 3.203(c); Soria, supra.

II.  New and Material Evidence

As noted, the April 2007 rating decision presently on appeal indicates that the RO adjudicated the Veteran's claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest on the merits.  Regardless, the question of whether new and material evidence has been or must be received to reopen the claim on appeal is a question, which must be addressed by the Board regardless of the RO's actions because it goes to the Board's jurisdiction to adjudicate the underlying merits of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under applicable law and regulations, RO decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In renewing his claim for service connection for the residuals of a missile fragment wound to the right chest, the Veteran has submitted written statements and oral testimony contending that his May 1991 grenade injuries were not the result of his willful misconduct and were incurred in the line of duty.  The Veteran has also submitted a private medical statement indicating that he suffered from a psychiatric disorder, which caused him to throw the hand grenade that caused his injuries.

The evidence of record at the time of the October 2003 denial consisted of the Veteran's available service treatment and personnel records, including the line of duty determination, the March 1993 administrative denial and VA treatment records, all of which revealed that the Veteran's residuals of a missile fragment wound to the right chest occurred as a result of the May 1991 hand grenade explosion that was determined not to be in the line of duty.  Since that time, the Veteran has submitted additional VA treatment records, oral testimony and a private medical opinion, noting that the Veteran threw the hand grenade while he was experiencing a manic episode of bipolar disorder.

This new evidence addresses the Veteran's mental state when he injured himself in service.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest is reopened and must be considered in light of all the evidence, both old and new.

III.  Service Connection

The Veteran's service treatment records reveal that he sustained a penetrating right chest injury with right pneuomothorax and foreign body in the right chest, as a result of the May 5, 1991, hand grenade explosion.  The Veteran underwent treatment for this injury in service until he was discharged.  Post-service VA and private medical records reveal that the Veteran has continued to suffer from the residuals of this injury, including pain, various neurological symptoms, and painful scars.  These symptoms appear to be related to the hand grenade explosion in service and the Veteran does not claim otherwise.  Indeed, the Veteran asserts that the May 1991 hand grenade explosion occurred in the line of duty, was not due to his willful misconduct, and resulted in his current disabilities.

However, as detailed above, the injuries resulting from the May 1991 hand grenade explosion were found by the Army to be the result of willful misconduct and not in the line of duty.  In accordance with VA regulations, the RO rendered an administrative decision in March 1993, which determined that the injuries the Veteran sustained as a result of the May 1991 explosion were due to willful misconduct and not in the line of duty.  See 38 C.F.R. §§ 3.1(m) and (n); 3.301.  

The Board is certainly aware of the September 2010 private medical opinion of M.P., Psy.D.  The Veteran reported to Dr. M.P. that in May 1991, he came upon a bunker full of enemy ammunition.  As no one else was present, the Veteran determined that it would be best to blow up the bunker.  To do so, the Veteran stated that he placed four hand grenades inside the bunker and believed he was far enough away to throw in a live grenade.  Upon hearing the explosion, the Veteran reported that he stood up and was hit by shrapnel.  Dr. M.P. opined that to a reasonable degree of medical certainty, the Veteran's mental health began to decline during the Gulf War and it was more likely than not that he was experiencing a manic episode of bipolar disorder when he discharged the grenade, against orders, which ultimately caused his injuries.  

In support of this conclusion, Dr. M.P. noted that the evidence suggested that the stress the Veteran experienced during wartime severely affected his mental health, causing it to steadily decline in service.  The Veteran reported extreme stress as soon as he was deployed.  He also noted many incidents of getting lost.  "Í could end up in places that I've never seen before and got lost lots of times for days."  The Veteran reported one incident in particular, where he was "lost for days" after fleeing from a group of Puerto Rican Army soldiers because he was convinced they were going to kill him.  Dr. M.P. noted the conflicting reports as to the Veteran's exact behavior the day he threw the hand grenade.  She determined that the most consistent report was that the Veteran threw the hand grenade because he wanted to take a picture of the explosion.  She noted that "[t]his type of behavior from a decorated and experienced platoon leader is a clear indicia of mania."  In support of this conclusion, Dr. M.P. noted the Veteran's reports that during the days leading up to the grenade incident, he did not sleep and was not tired, a classic symptom of mania.

After considering all of the evidence of record, the Board finds the medical examination and statement of Dr. M.P. to be of limited probative value.  Review of the Veteran's service personnel records clearly indicates that he disobeyed direct orders and went into an enemy bunker, where he and a friend blew up enemy grenades for their amusement.  Conversely, the Veteran reported to Dr. M.P. that he acted alone and out of fear that the enemy bunkers and ammunition could later be used against American troops.  While this rationale seems reasonable (if it were true), it is unclear why Dr. M.P. stated that the Veteran's memory seemed to be intact, but his tendency to become emotionally overwhelmed may have impacted his ability to correctly recall his experiences.  Further, Dr. M.P. relied heavily upon the Veteran's statements that he suffered from significant stress and became lost frequently "for days" while in service.  There is absolutely no evidence in the Veteran's service personnel records that he was absent without leave for any time while he was stationed in the Persian Gulf.  The Veteran was also considered to be of sound mental state at the time of his injury.  Additionally, despite the fact that the Veteran indicated that he suffered from trouble sleeping, depression, memory loss and nervous trouble at the time of his discharge, his clinical psychiatric evaluation was completely normal.  See Standard Forms 88 & 93, Release From Active Duty Examination Reports, January 3, 1991.  

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by the Veteran and that are unsupported by the clinical evidence.  As evidenced above, Dr. M.P.'s opinion is based almost entirely upon the history provided by the Veteran.  Further, Dr. M.P. fails to address the service personnel records and affidavits that described the May 1991 situation in detail and are in direct contradiction to her findings.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the medical opinion rendered was not based on all of the evidence of record and the Veteran himself has not been proven to be a reliable historian.  In fact, his vague and shifting statements are self-serving and are unsupported by his service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

The Board places far greater probative value on the pertinently negative service department personnel records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over two decades past; see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence].  Accordingly, the Board does not find the opinion of Dr. M.P. to be probative.

In addition, even if the Board were to believe that the Veteran experienced a manic episode of bipolar disorder at the time of the hand grenade explosion (and the Board does not so believe), the Veteran is not service-connected for a psychiatric disability, and as noted, the Board reiterates that with respect to service department's determinations as to qualifying service, including willful misconduct and line of duty determinations, such determinations must be accepted by VA.  See 38 C.F.R. § 3.203; see generally Duro v. Derwinski, 2 Vet. App. 530; Soria v. Brown, 118 F.3d 747.  

Based on the medical evidence of record, the nature and effect of the service department determination, and the applicable laws and regulations, service connection for the residuals of a missile fragment wound to the right chest must be denied as a matter of law.  Where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the Veteran's written and oral statements asserting that his in-service missile fragment wound was the result of a manic episode of bipolar disorder.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss how he felt at the time of his in-service injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that the Veteran's lay statements in the present case are outweighed by the service personnel records and the line of duty determination.  

Although the Veteran has established that he currently suffers from the residuals of a missile fragment wound to the right chest, the evidence of record does not support a finding that these injuries were incurred in the line of duty and not as a result of the Veteran's willful misconduct.  Thus, the Veteran's claim must fail.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

IV.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest, has been reopened, as discussed above.  As such, any error related to the VCAA with respect to the question of new and material evidence is harmless.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006)

With respect to the issue on the merits, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, letters dated in July 2006 and November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  These notice letters also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the fact that the July 2006 and November 2006 notice letters failed to address the issue of line of duty determinations.  The Board is obligated to consider whether the claimant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S. Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2011).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (West 2002).  

Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The Veteran was provided a January 2008 statement of the case, which provided the relevant law and regulations explaining line of duty determinations and willful misconduct.  It was also explained to the Veteran that his claim was barred due to the fact that his missile fragment wound injuries were not incurred in the line of duty.  This was further explained to the Veteran during his May 2010 Travel Board hearing, where he was represented by counsel.  The Board concludes that a reasonable person could be expected to understand the particular requirements to substantiate a claim of entitlement to service connection when an injury was not incurred in the line of duty and was due to willful misconduct.  See Quartuccio, supra.  The Veteran has been provided more than four years to make argument on these grounds.  Accordingly, the Board concludes that the failure to provide a separate notice letter addressing line of duty determinations and willful misconduct was harmless.  See Mlechick, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's relevant service treatment and personnel records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The record also indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  The Veteran has not contended that he was awarded SSA benefits for the residuals of a missile fragment wound, the disability at issue in this case.  Also, what is "of consequence" in this case is whether the Veteran has provided specific information regarding his line of duty determination in May 1991, and there is no indication that SSA records would include such information.  The Board finds that remanding the case to obtain such records would serve no useful purpose.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In view of the Board's determination that this claim must be denied as a matter of law, the Veteran is not entitled to obtain a VA examination under 38 U.S.C.A. § 5103A(d) because, under the circumstances, no reasonable possibility exists that providing such an examination would aid in substantiating the claim.  Thus, the analysis under McLendon is not required because a medical opinion linking the Veteran's current residuals of a missile fragment wound to the right chest to the May 1991 hand grenade explosion would not provide a basis under which service connection could be warranted.

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) provided the Veteran with notice associated with his petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, and the claim was subsequently adjudicated in April 2011.  Thereafter the Veteran was provided a supplemental statement of the case in April 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented by counsel in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.


ORDER

The application to reopen the claim of entitlement to service connection for the residuals of a missile fragment wound to the right chest is granted and, to that extent only, the appeal is granted.

Entitlement to service connection for the residuals of a missile fragment wound to the right chest is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


